J-A05003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DANIELLE ZARENKIEWICZ,                         IN THE SUPERIOR COURT OF
INDIVIDUALLY AND P/N/G OF J.D., A                    PENNSYLVANIA
MINOR

                        Appellant

                   v.

LARRY LEFKOWITZ, ESQUIRE, D/B/A
LAW OFFICES OF LARRY H. LEFKOWITZ

                        Appellee                   No. 1947 EDA 2014


                Appeal from the Order Entered May 20, 2014
           In the Court of Common Pleas of Philadelphia County
         Civil Division at No(s): September Term, 2013, No. 1387


BEFORE: GANTMAN, P.J., SHOGAN, J., and ALLEN, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED APRIL 09, 2015

     Appellant, Danielle Zarenkiewicz, individually and p/n/g of J.D., a

minor, appeals from the order entered in the Philadelphia County Court of

Common Pleas, which sustained the preliminary objections of Appellee, Larry

Lefkowitz, Esquire, d/b/a Law Offices of Larry H. Lefkowitz, and transferred

the underlying legal malpractice action from Philadelphia County to Bucks

County, on the basis of improper venue. We affirm.

     The relevant facts and procedural history of this case are as follows.

Appellant, a resident of Bucks County, retained Appellee, an attorney who

lives and maintains a law office in Bucks County, to represent Appellant in a

child custody action in the Bucks County Court of Common Pleas. Appellee
J-A05003-15


performed all work pertaining to Appellant’s case out of Appellee’s Bucks

County office.   Following custody hearings in March 2012, Appellant lost

primary physical custody of her child. Appellant subsequently filed an action

against Appellee in Philadelphia County on September 12, 2013, in which

Appellant alleged legal malpractice, breach of contract, and breach of

fiduciary duty. On December 9, 2013, Appellee filed preliminary objections,

which alleged venue was improper in Philadelphia County. On December 30,

2013, Appellant responded by filing an amended complaint. Appellee again

filed preliminary objections on January 22, 2014, alleging venue was

improper in Philadelphia County.    On February 12, 2014, Appellant filed a

response in opposition to Appellee’s preliminary objections, to which

Appellee replied on February 28, 2014. After a hearing on May 12, 2014,

the court sustained Appellee’s preliminary objections and transferred the

action to Bucks County pursuant to an order, which was entered on the

docket on May 20, 2014. On June 4, 2014, Appellant timely filed a notice of

appeal. The court did not order a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises the following issue for our review:

         DID THE TRIAL COURT COMMIT AN ERROR OF LAW IN
         SUSTAINING THE PRELIMINARY OBJECTIONS AS TO
         VENUE?

(Appellant’s Brief at 8).

      Appellant argues venue is proper in Philadelphia County for individual


                                     -2-
J-A05003-15


Appellee and his unincorporated law firm.      Specifically, Appellant asserts

Philadelphia County is a proper venue for individual Appellee because he

may be served in Philadelphia County. Appellant contends service would be

proper in Philadelphia County because Appellee maintains an office in

Northeast Philadelphia where he receives mail and performs approximately

twenty-five (25) percent of his overall client meetings. Appellant also claims

venue is proper in Philadelphia County for Appellee and his unincorporated

law firm because he regularly conducts business in Philadelphia County by

appearing before the Philadelphia County Family Court. Appellant maintains

the court erred when it sustained Appellee’s preliminary objection on the

basis of improper venue, and transferred the case to Bucks County.

Appellant concludes this Court should reverse the trial court’s order.    We

disagree.

      The proper method of challenging improper venue in a civil action is by

way of preliminary objection.       Searles v. Estrada, 856 A.2d 85, 88

(Pa.Super. 2004), appeal denied, 582 Pa. 701, 871 A.2d 192 (2005)

(internal citation omitted).    The trial court “is vested with discretion in

determining whether to grant a preliminary objection to transfer venue, and

we shall not overturn a decision to grant or deny absent an abuse of

discretion.” Id. “An abuse of discretion occurs when there was an error of

law or the judgment was manifestly unreasonable or the result of partiality,

prejudice, bias or ill will.”    Scarlett v. Mason, 89 A.3d 1290, 1292


                                     -3-
J-A05003-15


(Pa.Super. 2014) (internal quotation marks and citations omitted).

      “The presumption in favor of a plaintiff’s choice of forum has no

application to the question of whether venue is proper in the plaintiff’s

chosen forum; venue either is or is not proper.”           Id.   “[A] trial court’s

determination depends on the facts and circumstances of each case and will

not be disturbed if the trial court’s decision is reasonable in light of those

facts.” Searles, supra at 88. “[The] court is to look at the case by taking a

snapshot of it at the time it is initiated: if it is proper at that time, it remains

proper throughout the litigation.”     Wilson v. Levine, 963 A.2d 479, 485

(Pa.Super. 2008) (internal citations and quotation marks omitted).

      Pennsylvania Rule of Civil Procedure 1006(a) governs venue for

actions against individuals as follows:

         Rule 1006. Venue. Change of Venue

         (a) Except as otherwise provided by subdivisions (a.1),
         (b) and (c) of this rule, an action against an individual may
         be brought in and only in a county in which

         (1) the individual may be served or in which the cause of
         action arose or where a transaction or occurrence took
         place out of which the cause of action arose or in any other
         county authorized by law…[.]

Pa.R.C.P. 1006(a)(1). Pennsylvania Rule of Civil Procedure 402(a) explains

where service against an individual is proper:

         Rule 402. Manner of Service. Acceptance of Service

         (a) Original process may be served

            (1) by handing a copy to the defendant; or

                                       -4-
J-A05003-15



              (2) by handing a copy

                                       *       *   *

                 (iii) at any office or usual place of business of
                 the defendant to his agent or to the person for
                 the time being in charge thereof.

Pa.R.C.P. 402(a).

       Rule 402(a)(2)(iii) requires “the defendant [to] have more proprietary

responsibility and control over the business than that possessed by the

average employee.”        Williams v. Office of Public Defender of Lehigh

County, 586 A.2d 924, 925 (Pa.Super. 1990), appeal denied, 531 Pa. 661,

613 A.2d 1210 (1992).1          Courts look to the totality of the circumstances

when determining whether a defendant possesses sufficient proprietary

interest or control over a place for service to be proper. Id.

       Pennsylvania Rule of Civil Procedure 2156, which discusses venue for

actions against unincorporated associations, provides:

          Rule 2156. Venue

          (a) Except as otherwise provided by Rule 1006(a.1) and
          by subsection (b) of this rule, an action against an
          association may be brought in and only in a county where
          the association regularly conducts business or any
          association activity, or in the county where the cause of
____________________________________________


1
  In Williams, the interpretation of Rule 402(a)(2)(iii) relied on case law
referencing Pa.R.C.P. 1009(b)(2)(iii), which the legislature repealed on June
20, 1985 (effective January 1, 1986). Nevertheless, Rule 402(a)(2)(iii) is
merely a re-codification of Rule 1009(b)(2)(iii), and the language pertinent
to our discussion is substantively the same. Williams, supra at 925.



                                           -5-
J-A05003-15


         action arose or in a county where a transaction or
         occurrence took place out of which the cause of action
         arose or in the county where the property or a part of the
         property which is the subject matter of the action is
         located provided that equitable relief is sought with respect
         to the property.

Pa.R.C.P. 2156(a).

      A court employs a quality/quantity analysis to determine whether an

entity regularly conducts business in a county.          Zampana-Barry v.

Donaghue, 921 A.2d 500, 503 (Pa.Super. 2007), appeal denied, 596 Pa.

706, 940 A.2d 366 (2007). “A business entity must perform acts in a county

of sufficient quality and quantity before venue in that county will be

established.” Id. “Quality of acts will be found if an entity performs acts in

a county that directly further or are essential to the entity’s business

objective; incidental acts in the county are not sufficient to meet the quality

aspect of the test.” Id. Acts necessary to an entity’s existence are direct,

while acts that aid a main purpose are merely collateral and incidental. Id.

“Quantity of acts means those that are sufficiently continuous so as to be

considered habitual.” Id. at 504.

      Instantly, in support of its decision to transfer the case to Bucks

County, the trial court reasoned:

         [Appellee] occasionally makes use of rooms at Century 21
         Advantage Gold’s real estate offices located at 7104 Castor
         Avenue in Philadelphia to meet with clients.        At this
         location, [Appellee] meets with clients in a conference
         room or a vacant agent’s office.          At this location,
         [Appellee] has no regular office hours or set schedule, has
         no dedicated office or phone line, and has no office staff.

                                     -6-
J-A05003-15


         For the use of this location [Appellee] pays a nominal
         monthly rent of $100. [Appellee] occasionally receives
         mail at this location, mostly junk mail. At this location,
         [Appellee] meets between two and six clients a month and
         spends between two to four hours a month.

         [Appellee] estimates that he practices in the Philadelphia
         Court of Common Pleas only six times a year, and he does
         not appear before the Superior or Supreme Courts of
         Pennsylvania, or the Eastern District of Pennsylvania
         Court. Approximately two percent of [Appellee’s] gross
         revenues are derived from business conducted in
         Philadelphia County.

                                  *    *    *

         [Appellee] was served in Bucks County. The cause of
         action did not arise in Philadelphia. No transactions or
         occurrences took place in Philadelphia out of which the
         cause of action arose.      For these reasons, venue is
         improper against the individual [Appellee] in Philadelphia.

         If [Appellee’s] law practice is treated as a business
         association that is sued, [Appellee] does not regularly
         conduct business in Philadelphia. [Appellee’s] occasional
         meetings with clients in Philadelphia are not essential to
         [Appellee’s] business and thus do not satisfy the quality of
         acts portion of the quality/quantity test.       [Appellee’s]
         occasional meetings in Philadelphia are not continuous and
         sufficient enough to be considered general and habitual
         and so the [quantity] of acts portion of the quality/quantity
         test is not satisfied. Venue is therefore improper against
         [Appellee and his unincorporated law firm] in Philadelphia.
         Venue is improper in Philadelphia County and the decision
         should be affirmed.

(Trial Court Opinion, filed July 17, 2014, at 3-5) (internal footnotes omitted).

We accept the court’s sound reasoning.          Moreover, both Appellant and

Appellee are residents of Bucks County, Appellant served Appellee at the law

office Appellee maintains in Bucks County, and the underlying child custody


                                      -7-
J-A05003-15


action took place in the Bucks County Court of Common Pleas. Importantly,

Appellee did all work related to the underlying child custody case from his

law office in Bucks County, and no interaction between Appellee and

Appellant occurred in Philadelphia County until Appellant filed this action

against    Appellee.       Furthermore,        Appellee’s   listing   of   the   Northeast

Philadelphia address on his law firm’s website does not constitute “regularly

conducting business” for purposes of the quality/quantity analysis.                   See

Kubik v. Route 252, Inc., 762 A.2d 1119 (Pa.Super. 2000) (explaining

mere solicitation of business in county does not amount to regularly

conducting business).2 Accordingly, we affirm. See Searles, supra.

       Order affirmed.




____________________________________________


2
  Additionally, in her post-brief submission Appellant argues that this Court’s
recent decision in Baylson v. Genetics & IVF Institute, ___ A.3d. ___,
2015 PA Super 27 (filed February 9, 2015), holding venue is proper in a
county in which the defendant maintains an office and regularly conducts
business, controls and requires this Court to reverse the transfer order.
Nevertheless, Baylson is distinguishable because the plaintiff in Baylson
established that the defendant corporation maintained an office and
regularly conducted business in the plaintiff’s chosen venue. Here, Appellant
failed to establish either of these requirements for venue to be proper in
Philadelphia County.



                                           -8-
J-A05003-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/2015




                          -9-